Title: From Thomas Jefferson to Thomas Pinckney, 30 December 1792
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Dec. 30. 1792

My last letters to you have been of the 13th. and 20th. of Nov. since which I have recieved yours of Sep. 19. We are anxious to hear that the person substituted in the place of the one deceased is gone on that business.—You do not mention your prospect of finding for the mint the officers we were desirous of procuring. On this subject I will add to what was before mentioned to you, that if you can get artists really eminent, and on the salaries fixed by the law, we shall be glad of  them: but that experience of the persons we have found here would induce us to be contented with them rather than to take those who are not eminent, or who would expect more than the legal salaries.—A greater difficulty has been experienced in procuring copper for the mint, than was expected. Mr. Rittenhouse, the Director having been advised that it might be had on advantageous terms from Sweden, has written me a letter on that subject, a copy of which I inclose you with the bill of exchange it covered. I should not have troubled you with them had our resident in Holland been in place. But on account of his absence, I am obliged to ask the favor of you to take such measures as your situation will admit for procuring such a quantity of copper to be brought us from Sweden as this bill will enable you. It is presumed that the commercial relations of London with every part of Europe will furnish ready means of executing this commission.
We as yet get no answer from Mr. Hammond on the general subject of the execution of the treaty. He says he is waiting for instructions. It would be well to urge in your conversations with the minister the necessity of giving Mr. Hammond such instructions and latitude as will enable him to proceed of himself. If on every move we are to await new instructions from the other side the Atlantic, it will be a long business indeed.—You express a wish in your letter to be generally advised as to the tenor of your conduct in consequence of the late revolution in France, questions relative to which you observe incidentally present themselves to you. It is impossible to foresee the particular circumstances which may require you to decide and act on that question. But, principles being understood, their application will be less embarrassing. We certainly cannot deny to other nations that principle whereon our own government is founded, that every nation has a right to govern itself internally under what forms it pleases, and to change these forms at it’s own will: and externally to transact business with other nations thro’ whatever organ it chuses, whether that be a king, convention, assembly, committee, president, or whatever it be. The only thing essential is the will of the nation. Taking this as your polar star, you can hardly err.—I shall send you by the first vessel which sails (the packet excepted on account of postage) two dozen plans of the city of Washington in the Federal territory, which you are desired to display, not for sale but for public inspection, wherever they may be most seen by those descriptions of people worthy and likely to be attracted to it, dividing the plans among the cities of London and Edinburgh chiefly, but sending some also to Glasgow, Bristol Dublin &c.—Mr. Taylor tells me he sends you the public papers by every vessel going from hence to London.  They will keep you informed of the proceedings of Congress, and other occurrences worthy your knowlege. I have the honor to be with great & sincere esteem, Dear Sir Your most obedt & most humble servt

Th: Jefferson


P.S. Tho’ I have mentioned Sweden as the most likely place to get copper from on the best terms, yet if you can be satisfied it may be got on better terms elsewhere it is left to your discretion to get it elsewhere.

